PER CURIAM:
Calvin Perry appeals the district court’s order dismissing his petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Perry v. United States, No. 7:10-cv-00447-jct-mfu (W.D.Va. Oct. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process The petition for a writ of mandamus is denied.

AFFIRMED.